     Case 2:19-cv-00771-APG-BNW Document 64 Filed 08/27/20 Page 1 of 3



 1     Scott A. Flinders (6975)
       Todd W. Prall (9154)
 2     HUTCHISON & STEFFEN, PLLC
       Peccole Professional Park
 3     10080 West Alta Drive, Suite 200
       Las Vegas, Nevada 89145
 4     Telephone: 702-385-2500
       Facsimile: 702-385-2086
 5     lrath@hutchlegal.com
       tprall@hutchlegal.com
 6
       Attorney for Plaintiff
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                           DISTRICT OF NEVADA
10      GATEWAY INSURANCE COMPANY, a                     Case No.: 2:19-cv-00771-APG-BNW
11      Missouri corporation,

12                              Plaintiff,
                                                         STIPULATION AND ORDER TO
13      vs.                                              EXTEND DEADLINES FOR REPLY
                                                         IN SUPPORT OF MOTION FOR
14      ALEXANDER FERNANDEZ-LEON, an                     STAY AND FOR OPPOSITION TO
        individual; YENDRY HERNANDEZ-                    MOTION TO DISMISS
15      ECHEVARRIA, an individual; GRETSIN
        CONSUEGRA SORIANO, an individual;                (Third Request)
16      JUAN SCHUEG-CASTRO, an individual;
        JOSE PRIETO-HERNANDEZ, an individual;
17      NELLIS CAB LLC, OPERATION SERIES
        NELLIS CAB LLC, VEH. SERIES 102, a
18      Nevada series limited liability company,

19                              Defendants.

20            Plaintiff Gateway Insurance Company (“Plaintiff”) by and through its counsel of record,

21     Scott A. Flinders and Todd W. Prall of the law firm Hutchison & Steffen, PLLC, and

22     Defendants Yendry Hernandez-Echevarria, Gretsin Consuegra Soriano, Juan Schueg-Castro,

23     and Jose Prieto-Hernandez (“Defendants”), by and through their counsel, Joseph A. Gutierrez

24     and Stephen G. Clough of Maier Gutierrez and Associates, and hereby stipulate and agree to

25     extend the time to file a reply in support of Plaintiff Gateway Insurance Company’s Notice

26     and/or Motion for Stay Due to Gateway Insurance Company’s Liquidation (“Motion for Stay”)

27     (Doc. #56), which Defendants opposed (Doc. #57), and an opposition to Defendants’

28     Countermotion to Dismiss for Want of Prosecution (“Countermotion”) (Doc. #58) September
     Case 2:19-cv-00771-APG-BNW Document 64 Filed 08/27/20 Page 2 of 3



 1     28, 2020.
 2            The Plaintiff and Defendants have, as noted in the last stipulation, agreed to dismiss this
 3     action without prejudice, but would prefer that all parties who have appeared agree to the
 4     dismissal without prejudice. Nellis Cab, LLC (“Nellis”) has appeared, but the counsel of record
 5     has no authority from the client and new counsel needs to appear in order to enter into a
 6     stipulation. Plaintiff and Defendants previously informed the Court that they had obtained
 7     information concerning a potential new counsel for Nellis. Now Plaintiff and Defendants have
 8     clearly identified and communicated with counsel who now represents Nellis in the underlying
 9     state court action. That counsel has requested additional time to confirm their representation of
10     Nellis in this action, so they can confirm an agreement to dismiss the action without prejudice.
11            As noted in the Motion to Stay, Plaintiff is under an order of insolvency. This process
12     has caused delay in confirming counsel to represent insureds, like Nellis, and created additional
13     delay when new counsel needs to establish contact with the insureds. Plaintiff and Defendants
14     have agreed to give new counsel for Nellis in the underlying state court action more time to
15     establish contact with Nellis, and confirm that new counsel can appear and stipulate to the
16     proposed dismissal without prejudice.
17            The parties therefore request a third extension to give Nellis Cab, LLC’s new counsel in
18     the underlying action time to confirm they have authority to represent Nellis Cab, LLC in this
19     action and confirm their agreement to dismiss the case without prejudice to avoid any further
20     fees in motion practice. This is the third request to extend time to file the reply to the motion
21     for stay and opposition to the motion to dismiss. The parties probably did not obtain sufficient
22     time to resolve these issues in the stipulation and therefore are requesting that the Court extend
23     the time for approximately 30 days rather than two weeks.
24            Pursuant to Local Rule 6-1(B), the parties hereby aver that this is the second extension
25     requested concerning these deadlines and is not sought for the purposes of delay.
26            Plaintiff and Defendants, therefore stipulate as follows:
27            1.      That Plaintiff shall have until September 10, 2020 to file a reply in support of the
28     its Motion for Stay (Doc. #56).

                                                        2
     Case 2:19-cv-00771-APG-BNW Document 64 Filed 08/27/20 Page 3 of 3



 1            2.      That Plaintiff shall have until September 20, 2020 to file an opposition to the
 2     Countermotion (Doc. #58).
 3      DATED this 27th day of August, 2020.               DATED this 27th day of August, 2020.
 4
        HUTCHISON & STEFFEN, PLLC                          MAIER GUTIERREZ & ASSOCIATES
 5
 6      /s/ Todd W. Prall                                  /s/ Stephen G. Clough
        Scott A. Flinders (6975)                           Joseph A. Gutierrez (9046)
 7      Todd W. Prall (9154)                               Stephen G. Clough (10549)
        HUTCHISON & STEFFEN, PLLC                          8816 Spanish Ridge Avenue
 8      Peccole Professional Park                          Las Vegas, Nevada 89148
        10080 West Alta Drive, Suite 200
 9      Las Vegas, Nevada 89145                            Attorneys for Defendants Yendry
                                                           Hernandez-Echeverria, Gretsin
10      Attorneys for Plaintiff                            Consuegra Soriano, Juan Schueg-Castro,
                                                           and Jose Preito-Hernandez
11
12                                   IT IS SO ORDERED

13
                                     ________________________________
14                                   United States District Judge

15                                   Dated: _August 27, 2020__

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       3
